 


109 HR 127 IH: To provide loan forgiveness to social workers who work for child protective agencies.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 127 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jones of Ohio (for herself, Ms. Lee, Mr. Payne, Mr. Holt, Mr. McDermott, Ms. Millender-McDonald, Ms. Jackson-Lee of Texas, Mr. Moore of Kansas, Ms. Eddie Bernice Johnson of Texas, Ms. McCollum of Minnesota, Ms. Kaptur, Mr. Kildee, Ms. Norton, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide loan forgiveness to social workers who work for child protective agencies. 
 
 
1.FindingsCongress makes the following findings:
(1)Approximately 3,000,000 reports of child abuse and neglect must be investigated each year.
(2)Approximately 1,000,000 of these reports are confirmed and require ongoing intervention.
(3)On any given day in the United States, more than 500,000 children are being served outside their homes by the child welfare system.
(4)These children are served in more than 150,000 foster homes and more than 5,000 residential programs.
(5)The child welfare workforce crisis has developed as the result of the following 3 major factors:
(A)Overall low levels of unemployment and the resulting increase in competition for workers in all sectors of the economy.
(B)The increasing numbers of children and families needing service coupled with the decreasing numbers of workers in the employment pool.
(C)The relatively low pay and difficult working conditions that exist in many child welfare agencies.
(6)The vacancy rate in State child welfare agencies is 8.1 percent, and 14.3 percent for private agencies.
(7)The overall turnover rate in child welfare agencies has doubled since 1991, to 13.9 percent in public agencies and to 46.5 percent in private agencies.
(8)The child welfare workforce crisis is real and is already compromising the ability of the child welfare system to effectively provide essential services to its children and families. In addition, analysis of trends indicates that the situation will worsen over the next decade. It is clear that steps must be taken now to encourage more workers to enter the child welfare services field and to improve the salaries, working conditions, and training of workers who provide these critically important services.
2.Loan forgiveness for child welfare workersPart B of title IV of the Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following:

428L.Loan forgiveness for child welfare workers
(a)PurposeIt is the purpose of this section—
(1)to bring more highly trained individuals into the child welfare profession; and
(2)to keep more highly trained child welfare workers in the child welfare field for longer periods of time.
(b)DefinitionsIn this section:
(1)Child welfare servicesThe term child welfare services has the meaning given the term in section 425 of the Social Security Act.
(2)Child welfare agencyThe term child welfare agency means the State agency responsible for administering subpart 1 of part B of title IV of the Social Security Act and any public or private agency under contract with the State agency to provide child welfare services.
(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
(4)StateThe term State has the meaning given the term in section 1101(a)(1) of the Social Security Act for purposes of title IV of such Act, and includes an Indian tribe.
(c)Demonstration program
(1)In generalThe Secretary may carry out a demonstration program of assuming the obligation to repay, pursuant to subsection (d), a loan made, insured, or guaranteed under this part or part D (excluding loans made under sections 428B and 428C, or comparable loans made under part D) for any new borrower after the date of enactment of this section, who—
(A)obtains a bachelor’s or master’s degree in social work;
(B)obtains employment in public or private child welfare services; and
(C)has worked full time as a social worker for 2 consecutive years preceding the year for which the determination is made.
(2)Award basis; priority
(A)Award basisSubject to subparagraph (B), loan repayment under this section shall be on a first-come, first-served basis and subject to the availability of appropriations.
(B)PriorityThe Secretary shall give priority in providing loan repayment under this section for a fiscal year to student borrowers who received loan repayment under this section for the preceding fiscal year.
(3)OutreachThe Secretary shall post a notice on a Department Internet web site regarding the availability of loan repayment under this section, and shall notify institutions of higher education regarding the availability of loan repayment under this section.
(4)RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section.
(d)Loan repayment
(1)In generalThe Secretary shall assume the obligation to repay—
(A)after the third consecutive year of employment described in subsection (c)(1)(C), 20 percent of the total amount of all loans made under this part or part D (excluding loans made under section 428B or 428C, or comparable loans made under part D) for any new borrower after the date of enactment of this section;
(B)after the fourth consecutive year of such employment, 30 percent of the total amount of such loans; and
(C)after the fifth consecutive year of such employment, 50 percent of the total amount of such loans.
(2)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan made under this part or part D.
(3)InterestIf a portion of a loan is repaid by the Secretary under this section for any year, the proportionate amount of interest on such loan which accrues for such year shall be repaid by the Secretary.
(4)Special ruleIn the case of a student borrower not participating in loan repayment pursuant to this section who returns to an institution of higher education after graduation from an institution of higher education for the purpose of obtaining a degree described in subsection (c)(1)(A), the Secretary is authorized to assume the obligation to repay the total amount of loans made under this part or part D incurred for a maximum of 2 academic years in returning to an institution of higher education for the purpose of obtaining such a degree. Such loans shall only be repaid for borrowers who qualify for loan repayment pursuant to the provisions of this section, and shall be repaid in accordance with the provisions of paragraph (1).
(5)Ineligibility of national service award recipientsNo student borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).
(e)Repayment to eligible lendersThe Secretary shall pay to each eligible lender or holder for each fiscal year an amount equal to the aggregate amount of loans which are subject to repayment pursuant to this section for such year.
(f)Application for repayment
(1)In generalEach eligible individual desiring loan repayment under this section shall submit a complete and accurate application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
(2)ConditionsAn eligible individual may apply for loan repayment under this section after completing each year of qualifying employment. The borrower shall receive forbearance while engaged in qualifying employment unless the borrower is in deferment while so engaged.
(g)Evaluation
(1)In generalThe Secretary shall conduct, by grant or contract, an independent national evaluation of the impact of the demonstration program assisted under this section on the field of child welfare services.
(2)Competitive basisThe grant or contract described in paragraph (1) shall be awarded on a competitive basis.
(3)ContentsThe evaluation described in this subsection shall determine—
(A)whether the loan forgiveness program has increased child welfare workers’ education in the areas covered by loan forgiveness;
(B)whether the loan forgiveness program has contributed to increased time on the job for child welfare workers as measured by—
(i)the length of time child welfare workers receiving loan forgiveness have worked in the child welfare field; and
(ii)the length of time such workers continue to work in such field after the workers meet the requirements for loan forgiveness under this section; and
(C)whether the loan forgiveness program has increased the experience and the quality of child welfare workers and has contributed to increased performance in the outcomes of child welfare services in terms of child well-being, permanency, and safety, as determined after consultation with the Secretary of Health and Human Services.
(4)Interim and final evaluation reportsThe Secretary shall prepare and submit to the President and Congress such interim reports regarding the evaluation described in this subsection as the Secretary determines appropriate, and shall prepare and so submit a final report regarding the evaluation by September 30, 2005.
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006, and such sums as may be necessary for each of the 4 succeeding fiscal years.. 
 
